DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-7, 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation “a solid device housing” in line 2, however it is unclear if the applicant intends the housing to not have a cavity or to have solid walls, since either may be considered a solid housing. The scope of the claim is unclear and the claim is indefinite.
 	Since claims 2-7 depend from claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons. 
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The examiner notes the claim as written is not limited to at least 1 GHz, just expressed in GHz, since any frequency may be represented in frequency unit. In a device claim, no further structure is added to further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4, is unclear since it cannot be determined if at mL per minute range implies at least 1 mL per minute, of if it is simply expressed in mL per minute. 
Claim 4 recites the limitation "the fluid flow rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant has not first claimed a flow.
Claim 9 recites the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The applicant has not first made clear that there is a coated and uncoated portion. It is not clear from claim 8 that the coating is partial providing proper antecedent basis. 
Claim 10 recites the limitation “the coated and uncoated portions” in line 2. The applicant has not first made clear that there is a coated and uncoated portion. It is not clear from claim 8 that the coating is partial providing proper antecedent basis. 
Claim 12 recites “a dielectric tube made with metal oxide”. Metal is known to not be dielectric. It is unclear how a tube comprising metal would be dielectric.


Allowable Subject Matter
Claims 8, 11, 13-20 are allowed. Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 2-7, 9-10, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. With respect to claim 1, the James U.S. Publication 2011/0038754 A1 reference discloses a lamp 55 may have a quartz casing (not shown). The lamp 55 may emit visible light, such as, for example, light having a wavelength between 380 nm to 750 nm (red 620 to 750, blue 450 to 490 nm and green 485 to 570 nm). For example, the lamp 55 may have one or more ultraviolet light emitting diodes and/or one/or more visible light emitting diodes.
 	The U.S. Patent 6,942,767 B1 reference discloses For example cross sectional dimensions of a fluid flow channel may be determined to at least partially amplify or resonate a frequency of an electromagnetic radiation input waveform used to influence a reaction carried out within the reactor (Column 14).
 	One of ordinary skill in the art would not find motivation to combine the above devices, since they lend them selves to different treatments. Also, the combination would still be deficient in items such as  a reflective coating, dielectric tube and strip of led lights. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774